Citation Nr: 1530009	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  11-23 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date prior to March 20, 2008, for the establishment of service connection for L4-5 disc protrusion and facet arthrosis, claimed as a low back condition.

2. Entitlement to service connection for degenerative disc disease with degenerative joint disease of the cervical spine, claimed as an upper back and cervical spine condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to October 1985, and from July 1986 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for radiculopathy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to service connection for degenerative disc disease with degenerative joint disease of the cervical spine, claimed as an upper back and cervical spine condition, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1. In August 2006, the Veteran's claim for entitlement to service connection for L4-5 disc protrusion and facet arthrosis, claimed as a lower back condition, was granted.  The Veteran did not appeal the rating or effective date assigned in this decision and it is final.  No additional pertinent evidence was received within one year of notice to the Veteran of the rating decision.

2. The Veteran submitted a claim for entitlement to an increased evaluation for L4-5 disc protrusion and facet arthrosis, claimed as a lower back condition, on March 20, 2008.  No other earlier formal or informal claim for an increased evaluation was filed.

3. In a February 2009 rating decision, the RO assigned a 20 percent evaluation for service-connected L4-5 disc protrusion and facet arthrosis, claimed as lower back condition, effective March 20, 2008.

4. The competent credible evidence of record is against a finding that the Veteran is entitled to an effective date earlier than March 20, 2008, for a rating of 20 percent for L4-5 disc protrusion and facet arthrosis, claimed as a lower back condition.


CONCLUSION OF LAW

The criteria for an effective date prior to March 20, 2008, for the assignment of a 20 percent disability evaluation for L4-5 disc protrusion and facet arthrosis (claimed as lower back condition), have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 2008, prior to the initial decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim, his and VA's respective duties for obtaining evidence, and the notice requirements pursuant to Dingess.

In August 2011, the RO issued a Statement of the Case regarding the earlier effective date claim. Accordingly, the Board finds that the duty to notify has been satisfied in this case.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2014) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained copies of the Veteran's service treatment and personnel records, and has reviewed the evidence in the Virtual VA system and the Veterans Benefits Management System.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  In addition, the Veteran has not stated he was in receipt of Social Security Administration (SSA) disability benefits that warranted obtaining additional records.  Furthermore, the Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

In this case effective dates of awards are determined, essentially, by finding what was shown by the record at various points in time and then applying governing law to those findings.  Generally, VA need not undertake further development of the evidence unless the claimant alleges that relevant evidence is outstanding.  The Veteran here does not allege that relevant evidence is outstanding.  Accordingly, the Board finds that VA has fulfilled its duty to assist in this respect.

The Veteran provided relevant testimony during the hearing before the undersigned Veterans Law Judge in April 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

The Veteran claims that an earlier effective date is warranted for the 20 percent rating assigned for his service-connected L4-5 disc protrusion and facet arthrosis, claimed as a low back condition, effective March 20, 2008.

Historically, the Veteran was originally service-connected for L4-5 disc protrusion and facet arthrosis, claimed as a low back condition, effective April 30, 2005, the day after the separation from service, in an August 2006 rating decision.  The Veteran did not appeal and this decision is therefore final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  No pertinent evidence was submitted by the Veteran within one year of notice to him of the February 2009 rating decision.

In March 2008, the Veteran filed a claim for entitlement to an increased evaluation for a service-connected for L4-5 disc protrusion and facet arthrosis, claimed as a low back condition.  On this date, he spoke with a Veterans Service Representative and requested an examination for his back disability.  This was accepted by the RO as a claim for an increased rating.  No other earlier formal or informal claim for an increased evaluation was filed.  In a February 2009 rating decision, the RO assigned a 20 percent evaluation, effective March 20, 2008.  

Generally, the effective date of an evaluation and award of compensation for an increased evaluation is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014).  An informal claim is a "communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims- formal and informal- for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2 (2014). Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  Id. 

Here, the date of receipt of the claim for an increased rating as determined by the RO was March 20, 2008.  A review of the evidence of record indicates that no other documents or communications of record may be interpreted as a formal or informal claim for an increased evaluation.  See 38 C.F.R. § 3.1(p), 3.155(a); see also Servello, 3 Vet. App. at 198.  A review of the claims file also indicates that there are no VA reports of examination or hospitalization that may be accepted as an earlier claim for an increased evaluation.  See 38 C.F.R. § 3.157(b).  The Board acknowledges the Veteran's statements at the April 2015 Board hearing that he has been "disagreeing the whole time" regarding this rating; however, there is no Notice of Disagreement, or any statement that may be construed as such, within the record following the August 2006 rating decision.  Thus, under the general rule, the earliest possible effective date would be the date of the claim for an increased rating, March 20, 2008.  38 C.F.R. § 3.400(o)(1).

Under the exception, however, an earlier effective date may be granted on the date of a factually ascertainable increase in L4-5 disc protrusion and facet arthrosis, if such increase occurred within the one-year period preceding the date of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  For the purposes of this appeal, the Board must determine whether the entire evidence of record, to specifically include evidence dated within one year preceding the March 20, 2008, claim, indicates a factually ascertainable increase in severity of the Veteran's service-connected L4-5 disc protrusion and facet arthrosis, claimed as a low back condition, that warrants a 20 percent evaluation.  See Hazan v. Gober, 10 Vet. App. 511 (1997) (finding that when considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.); see also, 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400(o), 4.1, 4.2.

The RO has rated the Veteran's L4-5 disc protrusion and facet arthrosis, claimed as a low back condition, at a 20 percent disability rating under Diagnostic Code 5242, evaluated as degenerative arthritis of the spine (designated at Diagnostic Code 5242) and is rated as 20 percent pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).  (Diagnostic Code 5003 requires that arthritis be evaluated on the basis of limitation of motion, if compensably disabling based on the effect of arthritis on the affected joints.  38 C.F.R. § 4.71a .)

Under Diagnostic Code 5003, the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  38 C.F.R.       §§ 4.71a, Diagnostic Code 5003 (2014). 

When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  However, Note (2) to Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings with no limitation of motion of the joint or joints will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014). 

The current General Rating Formula for Diseases and Injuries of the Spine holds that for diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes) a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 20 percent rating is warranted when there is forward of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Note: (2) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also Plate V.) 

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table) (2014).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months warrants a 10 percent evaluation.  A 20 percent evaluation is warranted where there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243 (2014).  Under Note (1) of 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243 (2014), an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

In consideration of the evidence of record, the Board finds that the Veteran is not entitled to an effective date earlier than March 20, 2008 for the assignment of a 20 percent rating.  In this respect, the Board finds that it is less likely as not that there was a factually ascertainable increase in the Veteran's back disability in the year prior to March 20, 2008.

The evidence dated within the one-year period prior to March 20, 2008, shows that the Veteran reported chronic back pain which radiated into his lower extremities.  A December 2007 MRI of the Veteran's lumbar spine revealed degenerative findings without evidence of marked change, canal or foraminal compromise.  The evidence of record from March 20, 2007, to March 20, 2008, is silent for range of motion findings or evidence of medically prescribed bed rest attributable to the Veteran's back disability.  Regarding his neurological abnormalities, although pain and numbness in the lower extremities was noted at the time and consultations were conducted, there was no indication it was related to his service-connected low back disability. 

In light of the above, the Board finds that the evidence is against finding a factually ascertainable increase in the Veteran's low back disability in the one year period prior to the March 20, 2008, increased rating claim.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an effective date prior to March 20, 2008, for the award of a 20 percent rating or a rating in excess thereof for L4-5 disc protrusion and facet arthrosis, claimed as a low back condition, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Veteran testified at the Board hearing that he injured his upper back and cervical spine during service in 2001 in a parachuting incident.  He stated he was treated for several injuries resulting from the incident including his shoulder and low back.  The Veteran stated the focus of the treatment was not on his cervical spine as his low back injury was severe.  The Veteran stated he sought treatment for his cervical spine condition following service.   

The Veteran is service connected for left shoulder chronic strain/tendonitis with moderate rotator cuff impingement and degenerative joint disease with history of left shoulder arthroscopic debridement (non-dominant) in addition to the L4-5 protrusion and facet arthrosis.

The Veteran was afforded a VA examination in February 2009 where the diagnosis of degenerative disc disease and degenerative joint disease of the cervical spine was confirmed.  The VA examiner opined the Veteran's cervical condition is less likely as not caused by or a result of service as there was only one episode of cervical pain during service after complete review of the record.  The VA examiner explained this was following a motor vehicle accident and was muscular in nature.  The VA examiner noted there were no inservice chronic complaints of any chronic neck pain and the Veteran also had a negative cervical spine x-ray after the incident. 

The Board finds this rationale is not adequate as it did not explain whether the service-connected left shoulder chronic strain/tendonitis with moderate rotator cuff impingement and degenerative joint disease with history of left shoulder arthroscopic debridement (non-dominant) and the L4-5 protrusion and facet arthrosis caused or aggravated the Veteran's current degenerative disc disease and degenerative joint disease of the cervical spine.  The VA examiner also did not address the Veteran's lay statement that he injured his cervical spine in service during the parachuting incident in 2001.  As such, an addendum to the February 2009 VA examination is necessary prior to further appellate review of whether the Veteran's cervical spine disability is related to his military service.

Accordingly, the case is REMANDED for the following action:

1. Copies of pertinent updated treatment records should be obtained and added to the record.

2. Once all outstanding records, if any, have been obtained and associated with the claims file, request an addendum opinion from the same VA examiner who conducted the February 2009 VA examination.

The entire claims file must be made available to the examiner designated to examine the Veteran and the examination report should reflect that such a review was made.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

With respect to diagnosed cervical spine/upper back disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset during:

a. active service or is related to any in-service disease, event, or injury; or 

b. is secondary to, OR aggravated by (i.e., made worse) any service-connected disabilities, to include left shoulder chronic strain/tendonitis with moderate rotator cuff impingement and degenerative joint disease with history of left shoulder arthroscopic debridement (non-dominant) and the L4-5 disc protrusion and facet arthrosis.

In rendering the requested opinion, the examiner must consider and discuss all pertinent lay and medical evidence, to include the Veteran's assertions and diagnosis of cervical spine and upper back disability. 

If the February 2009 VA examiner is unavailable, or another examination of the Veteran is deemed warranted, the RO should arrange for the Veteran to undergo VA examination, by an appropriate examiner, to obtain an opinion responsive to the question and comment noted above.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.  The examiner is also requested to address the opinion expressed in the February 2009 VA examination reports.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJ should readjudicate the Veteran's claim, considering all applicable laws and regulations. If the claim remains denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


